Citation Nr: 1736136	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-21 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a stroke and related residuals, to include as secondary to degenerative joint disease of the lumbar spine with radiculopathy of the right lower extremity (low back disability).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

This Veteran completed active duty service from December 1960 to November 1962.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois denying entitlement to service connection.  This case was remanded to the Agency of Original Jurisdiction (AOJ) in July 2015 and April 2016 remand decisions for additional development, and the appeal has now been returned to the Board for further adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A copy of the transcript from that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim assistance.

In a June 19, 2017 letter, the Veteran was informed that the Board had requested an additional medical opinion from the Veterans Health Administration (VHA) and was provided with a copy of the April 2017 VHA opinion.  The Veteran responded to this letter by submitting additional medical evidence and requested that his appeal be remanded to the AOJ for consideration of the submitted evidence in the first instance.  As such, this appeal must be remanded for the AOJ to consider the new evidence submitted by the Veteran and to readjudicate the matter on appeal.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal in light of all of the evidence of record including the April 2017 VHA opinion and the evidence subsequently submitted by the Veteran.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




